Citation Nr: 0706707	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  03-26 026	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Chicago, Illinois


THE ISSUES

1.	Entitlement to an initial rating in excess of 50% for a 
post-traumatic stress disorder (PTSD) prior to 13 May 
2005.

2.	Entitlement to a rating in excess of 70% for PTSD on and 
after 13 May 2005.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from January 1963 to January 
1973.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a December 2002 rating action that 
granted service connection for PTSD and assigned an initial 
50% rating therefor from November 2001.  Because the claim 
for a higher initial rating involves a request for a higher 
rating following the initial grant of service connection, the 
Board has characterized it in light of the distinction noted 
by the U.S. Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from those for 
increased ratings for already service-connected disability).

Be decision of February 2005, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.

By rating action of May 2005, the RO increased the rating of 
the PTSD from      50% to 70% and granted a total disability 
rating based on individual unemployability due to service-
connected disabilities (T/R), each effective 13 May 2005; the 
matter of a rating in excess of 70% on and after 13 May 2005 
remains for appellate consideration.  
  

FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.	Prior to 13 May 2005, the veteran's PTSD was manifested 
by no more than occupational and social impairment with 
reduced reliability and productivity due to symptoms 
including difficulty in establishing and maintaining 
effective work and social relationships.

3.	On and after 13 May 2005, the veteran's PTSD has been 
manifested by no more than occupational and social 
impairment with deficiencies in most areas due to 
symptoms including difficulty in adapting to stressful 
circumstances including work, and inability to establish 
and maintain effective relationships.


CONCLUSIONS OF LAW

1.	The criteria for an initial rating in excess of 50% for 
PTSD prior to 13 May 2005 are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, and Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 
4.126, 4.130, Diagnostic Code 9411 (2006).  

2.	The criteria for a rating in excess of 70% for PTSD on 
and after 13 May 2005 are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, and Part 4, including §§ 4.1, 4.3, 4.7, 4.10, 
4.126, 4.130, Diagnostic Code 9411 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, the VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

A December 2001 RO letter prior to the initial rating and a 
March 2005 post-rating RO letter collectively informed the 
veteran and his representative of the VA's responsibilities 
to notify and assist him in his claims, and to advise the RO 
as to whether there was medical evidence showing treatment 
for his PTSD.  The 2001 letter also provided notice of what 
was needed to establish service connection, and the 2005 
letter provided notice of what was need to establish 
entitlement to a higher rating (evidence showing that the 
condition had worsened).  Thereafter, the veteran and his 
representative were afforded opportunities to respond.  The 
Board finds that the veteran has thus received sufficient 
notice of the information and evidence needed to support his 
initial claim as well as the claims for higher ratings, and 
has been provided ample opportunity to submit such 
information and evidence.  

Those RO letters also notified the veteran that the VA would 
make reasonable efforts to help him get evidence necessary to 
support his claims, such as medical records (including 
private medical records), if he gave it enough information, 
and, if needed, authorization, to obtain them.  Those letters 
further specified what records the VA was responsible for 
obtaining, to include Federal records, and the type of 
records that the VA would make reasonable efforts to get.  
The 2005 RO letter requested the veteran to furnish any 
evidence that he had in his possession that pertained to his 
claim for a higher rating.  The Board finds that these 
letters collectively satisfy the statutory and regulatory 
requirement that the VA notify a claimant what evidence, if 
any, will be obtained by him and what evidence will be 
retrieved by the VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that proper VCAA notice should notify 
a veteran of: (1) the evidence that is needed to substantiate 
a claim; (2) the evidence, if any, to be obtained by the VA; 
(3) the evidence, if any, to be provided by a claimant; and 
(4) a request by the VA that the claimant provide any 
evidence in his possession that pertains to the claim.  As 
indicated above, all 4 content of notice requirements have 
been met with in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, documents meeting the 
VCAA's notice requirements were furnished to the veteran both 
before and after to the December 2002 rating action that 
initially granted service connection for PTSD.  However, the 
Board finds that any delay in issuing the 38 U.S.C.A. 
§ 5103(a) notice did not affect the essential fairness of the 
adjudication, in that his claims were fully developed and 
readjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet.       App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 ((Fed. Cir. 2006).  As indicated 
below, as a result of RO development and the Board remand, 
comprehensive documentation, identified below, has been 
associated with the claims folder and considered in 
evaluating the veteran's appeal.  After the issuance of the 
RO's March 2005 notice letter and additional opportunities to 
provide information and/or evidence pertinent to the claims 
for higher ratings, the RO readjudicated the veteran's claims 
on the basis of all the evidence of record by rating action 
of May 2005.

Hence, the Board finds that any VA failure to completely 
fulfill VCAA notice requirements prior to the RO's initial 
adjudication of the claims is harmless.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2005).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.    In this case, the 
Board finds that this was accomplished in the May 2003 
Statement of the Case (SOC) and the June 2005 Supplemental 
SOC (SSOC), and that this suffices for Dingess/Hartman.  The 
Court also held that the VA must provide information 
regarding the effective date that may be assigned; the Board 
finds that that was accomplished in the May 2005 rating 
action and the June 2005 SSOC.  

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board remand, has made reasonable and appropriate efforts 
to assist the appellant in obtaining all evidence necessary 
to substantiate his claims, to include obtaining available 
post-service VA and private psychiatric and psychological 
evaluation records through 2005.  In January 2002 and May 
2005, the veteran was afforded comprehensive VA examinations, 
reports of which are of record.  A copy of the March 2002 
Social Security Administration (SSA) determination finding 
the veteran entitled to disability benefits, together with 
all medical records underlying that determination, have been 
obtained and considered in adjudicating this claim.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  The record also presents 
no basis for further development to create any additional 
evidence to be considered in connection with the matters 
currently under consideration.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Rating Disabilities, which is based 
on average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of          2 ratings applies under a particular diagnostic 
code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.

A veteran's entire history is to be considered when making a 
disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet.     App. 589 (1995).  Where 
entitlement to compensation has already been established and 
an increase in the disability is at issue, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" (assignment of 
separate ratings for distinct periods of time, based on the 
facts found) is required.  See Fenderson, 12 Vet. App. at 
126.

The veteran's PTSD was initially rated as 50% disabling in 
November 2001 under the provisions of 38 C.F.R. § 4.130, DC 
9411.  Under that DC, a 50% rating is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70% rating for PTSD was assigned on and after 13 May 2005 
on the basis of occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.

A 100% rating requires total occupational and social 
impairment, due to such symptoms as: grossly inappropriate 
behavior; persistent danger of hurting oneself or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives or one's own occupation or name.

Considering the pertinent evidence in light of the criteria 
of DC 9411, the Board finds that the veteran's PTSD was not 
more than 50% disabling prior to 13 May 2005.

On November 2000 VA outpatient mental evaluation, the veteran 
reported a        25-years history of being gainfully 
employed as a truck driver.  On mental status examination, he 
was alert and oriented, with good grooming and hygiene.  
Although affect was withdrawn and restricted, it was stable, 
and speech was clear.  There was no thought disorder, 
delusions, hallucinations, or homicidal or suicidal ideation, 
and insight and judgment were fair.  The assessments included 
alcohol dependence and PTSD, and a Global Assessment of 
Functioning (GAF) score of 60 was assigned.

During September 2001 VA hospitalization, the veteran 
reported continuing to work as a truck driver despite 
persisting depression, in order to support his ill son.  On 
mental status examination, he was alert and oriented, with 
fair grooming and hygiene.  Affect was withdrawn and 
restricted and he cried, but speech was clear.  There was no 
thought disorder, delusions, hallucinations, or suicidal or 
homicidal ideation, and insight and judgment were fair.  On 
psychological assessment, the veteran was noted to have been 
married to his wife for 23 years and to be close with his 
children, and he was able to be with his family every night 
after driving a truck.  It was noted that the veteran had one 
close friend with whom he was able to talk about his military 
experiences.  During his hospital course, the veteran felt 
better with treatment, and at the time of discharge he was 
felt to be capable of returning to pre-hospitalization 
employment.  The diagnoses were alcohol dependence, alcohol-
induced mood disorder, suspected PTSD, antisocial personality 
disorder, hypertension, and chronic obstructive pulmonary 
disease (COPD) with asthma, and a GAF score of 35 was 
assigned.   
  
On October 2001 VA outpatient psychological evaluation, the 
veteran's cognitive and intellectual functions appeared to be 
intact and within normal range.  Although affect was flat and 
dysphoric, he denied hallucinatory experiences as well as 
suicidal and homicidal ideation, and verbalizations were 
relevant, coherent, and goal-directed.  There was no evidence 
of delusions.  The veteran reported being deeply affected by 
his wife's decision to divorce him, but in December he had 
returned to live with her and their son for the holidays.  
GAF scores between 50 and 52 were assigned during the course 
of several evaluations from October to December.

On late December 2001 psychological examination by A. J., 
Ph.D., the veteran stated that current psychiatric treatment 
and medications provided some relief.  He continued in his 
marital relationship, which he described as quite steady 
since he stopped drinking alcohol in October.  He was 
currently on sick leave from his work.  On mental status 
examination, the veteran was casually dressed and groomed.  
He was cooperative, polite, and alert, and spoke with fair 
ease.  He appeared to be rather depressed, with mild 
psychomotor retardation.  Long-term memory function was fair, 
but short-term memory was mildly impaired.  The veteran 
denied hallucinations, and though processes showed no 
looseness of association, flight of ideas, or 
circumstantiality.  He was oriented in 3 spheres, and 
sensorium was clear.  Calculations were performed correctly, 
and his intellectual capability was in the average range.  
The diagnoses included moderate major depression; severe, 
recurrent PTSD; and alcohol dependence, in remission.

In January 2002, P. C., M.D., evaluated of the veteran's 
functional ability for the purpose of a SSA disability 
determination within the context of his capacity to sustain 
mental activity over a normal workday and work week, on an 
ongoing basis.  The veteran's understanding, memory, 
sustained concentration, persistence, and adaptation were not 
significantly limited, and social interaction was not 
significantly limited except for moderate limitation of 
abilities to interact appropriately with the general public, 
and to get along with co-workers or peers without distracting 
them or exhibiting behavioral extremes.  The physician stated 
that the veteran was not able to work secondary to various 
medical problems, and noted that he had a history of PTSD but 
had been able to work as a truck driver for some 25 years.  
He opined that the veteran was capable of substantial gainful 
activity as far as psychiatric status was concerned, noting 
that the veteran stated that he was unable to work because of 
medical problems.

On January 2002 VA psychiatric examination, it was noted that 
in September 2001 the veteran had become unable to perform 
his former occupation as a truck driver due to worsening non-
service-connected respiratory disease.  On mental status 
examination, the veteran was alert, well-oriented, relevant, 
and coherent, and intellectual and memory functioning were in 
the average range.  There were no signs of psychosis, and he 
was not considered dangerous to himself or others.  Speech 
was logical and goal-directed.  Affect was tense and guarded, 
and mood had been despondent, with thoughts about a marital 
dispute, a separation, and a conflict with his son.  The 
veteran had stopped drinking alcohol, and was now performing 
many activities of daily life, such as household work, and he 
enjoyed cooking.  The diagnoses included PTSD, and alcohol 
dependence in early sustained remission, and a GAF score of 
55 was assigned for the PTSD alone.

Of record is a March 2002 SSA disability determination that 
found the veteran disabled from September 2001 primarily due 
to non-service-connected COPD, and secondarily due to PTSD.

On July 2002 VA outpatient mental health evaluation, the 
veteran was irritable, angry, and somewhat hostile due to 
perceived governmental inefficiencies.  Many unresolved PTSD 
issues were evident.  A GAF score of 60 was assigned.
             
During early October 2002 VA hospitalization for a medical 
problem, the veteran became depressed and cried easily.  He 
denied homicidal and suicidal ideation, but felt very run 
down and unable to sleep at night.  On mental status 
examination, the veteran was friendly, cooperative, 
attentive, and neatly groomed.  Speech was slowed, but 
spontaneous, coherent, and goal-directed.  He was alert and 
oriented in 3 spheres, but mood was depressed and affect 
restricted.  Thought processes appeared logical, with no 
evidence of delusions, circumstantiality, tangentiality, and 
non-sequiturs.  Thought content was appropriate, and there 
were no perceptual disturbances or hallucinations.  Memory 
was intact, but concentration was somewhat impaired.  Insight 
and judgment were fair to good.  The psychiatric consultant 
felt that the veteran met the criteria for a major depressive 
episode, noting that he had had several recent stressors in 
his life, including financial trouble secondary to recently 
being retired from 30 years of work as a truck driver, 
unresolved SSA problems, and his son's legal problems; other 
assessments included alcohol dependence, alcohol-induced mood 
disorder, and PTSD.  A GAF score of 55 was assigned.  After 
treatment during his hospital course, the veteran felt much 
better, and there were no restrictions on his physical 
activity at the time of discharge.  

During late October and early November 2002 VA 
hospitalization for complaints of chest pain, the veteran's 
grooming and hygiene were fair on mental status examination.  
There was mild psychomotor retardation, but speech was 
normal, and he was oriented in 3 spheres.  Affect was 
restricted but stable, and there were no delusions, 
hallucinations, or homicidal or suicidal ideation.  Memory 
was intact, and insight and judgment were good.  The 
assessments were major depression, alcohol dependence, 
alcohol-induced mood disorder, and PTSD, and a GAF score of 
50 was assigned.  It was felt that the veteran might have 
experienced a panic attack, or a metabolic event after not 
having eaten for 2 days.

On November 2002 VA outpatient mental evaluation, the veteran 
felt depressed, with disturbed sleep and a poor appetite.  He 
had no thoughts of hurting himself or others, and denied 
anxiety attacks, but continued to experience flashbacks and 
dreams of Vietnam events.  It was noted that the veteran had 
no financial worries.  On mental status examination, the 
veteran was alert and oriented, with fair grooming and good 
hygiene.  Speech was normal.  There was slight psychomotor 
retardation, and affect was constricted but stable.  There 
were no thought disorder, delusions, or hallucinations, and 
insight and judgment were fair.  The assessments were alcohol 
dependence and PTSD, and a GAF score of 60 was assigned.

During April 2003 VA hospitalization for complaints of 
abdominal pain, the veteran communicated appropriately, and 
was alert, oriented in 3 spheres, and well kept.  The 
diagnoses included alcoholic cirrhosis of the liver with 
ascites and incarcerated right-sided inguinal hernia.

In a September 2003 statement, a VA social worker stated that 
the veteran had been diagnosed with chronic PTSD and 
depression.

Numerous VA outpatient records show continuing treatment and 
evaluation of the veteran for several disabilities including 
PTSD from 2003 to 2005.

Considering the evidence in light of the criteria noted 
above, the Board finds that the veteran's PTSD symptoms prior 
to 13 May 2005 were indicative of occupational and social 
impairment with reduced reliability and productivity due to 
certain symptoms, including difficulty in establishing and 
maintaining effective work and social relationships, thus 
meeting the criteria for no more than the assigned 50% 
rating.  However, the evidence did not show that the veteran 
had a flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
memory, judgment, or abstract thinking; or disturbances of 
motivation.  Rather, he had good social interactions with his 
family, having reconciled with his wife, the ability to 
perform the activities of daily living, and the interest to 
perform household chores including cooking.  Moreover, there 
were no personal hygiene problems

With respect to industrial impairment, the physician who 
psychiatrically evaluated the veteran's functional ability in 
January 2002 for SSA disability purposes within the context 
of his capacity to sustain mental activity over a normal 
workday and work week on an ongoing basis noted that the 
veteran had a history of PTSD, but had been able to work as a 
truck driver for some 25 years, and he opined that the 
veteran was capable of substantial gainful activity as far as 
psychiatric status was concerned, noting that he was unable 
to work because of medical problems.  The Board also notes 
that, on January 2002 VA psychiatric examination, the veteran 
was noted to have become unable to perform his former 
occupation as a truck driver in September 2001 due to 
worsening non-service-connected respiratory disease, not 
PTSD.

The Board finds that the symptoms associated with the 
veteran's PTSD prior to      13 May 2005 simply did not meet 
the criteria for at least the next higher 70% rating, that 
is, occupational and social impairment with deficiencies in 
most areas, such as work, school, family relationships, 
judgment, thinking or mood, due to certain symptoms; rather, 
the Board finds that those delineated symptoms were not 
characteristics of the veteran's current psychiatric 
disability.  Specifically, the veteran was not shown to have 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.
      
The Board also notes that the veteran, with one exception, 
was generally assigned GAF scores ranging from 50 to 60 prior 
to 13 May 2005.  According to the           4th Edition of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV), GAF scores 
between 31 and 40 are indicative of some impairment in 
reality testing or communication (e.g. speech is at times 
illogical, obscure, or irrelevant), or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood  (e.g., a depressed man avoids 
friends, neglects family, and is unable to work).  GAF scores 
between 41 and 50 are indicative of serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting), or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, 
inability to keep a job).  GAF scores between 51 and 60 are 
indicative of moderate symptoms (e.g. a flat affect and 
circumstantial speech, occasional panic attacks), or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).

There is no question that a GAF score and its interpretations 
are important considerations in rating a psychiatric 
disability; however, the GAF scores assigned in a case, like 
an examiner's assessment of the severity of a condition, are 
not dispositive of the percentage disability rating issue; 
rather, a GAF score must be considered in light of the actual 
symptoms of the veteran's disorder (which provide the primary 
basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  
In this case, the medical evidence of record prior to 13 May 
2005 showed that the veteran had few friends and once 
possibly suffered a panic attack, but failed to show that his 
PTSD symptoms included suicidal ideation, severe obsessional 
rituals, frequent shoplifting, or circumstantial speech.

Although on one occasion during VA hospitalization in 
September 2001 a GAF score of 35 was assigned, the Board 
notes that this was assigned on the basis of consideration of 
all of the veteran's diagnosed disabilities, namely, alcohol 
dependence, an alcohol-induced mood disorder, suspected PTSD, 
a non-service-connected antisocial personality disorder, non-
service-connected hypertension, and non-service-connected 
COPD with asthma, and was not solely attributable to his 
service-connected PTSD.  Moreover, the medical evidence of 
record prior to         13 May 2005 failed to show that his 
PTSD symptoms included speech that was at times illogical, 
obscure, or irrelevant, or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood, or that the veteran neglected his family.  To the 
contrary, the evidence indicated that the veteran was quite 
concerned about his wife and son, and worked as a truck 
driver to support them for many years until worsening non-
service-connected COPD disabled him from working.  

Considering the pertinent evidence in light of the criteria 
of DC 9411, the Board also finds that the veteran's PTSD is 
not more than 70% disabling on and after       13 May 2005.

On 13 May 2005 VA psychiatric examination, the veteran was 
coherent and cooperative.  The examiner stated that the 
veteran's PTSD symptoms were severe and chronic, and included 
nightly severe nightmares related to his Vietnam experiences, 
daily severe flashbacks that often possessed a dissociative 
quality, severe sleep impairment due to the nightmares, 
severe and marked social impairment due to extreme social 
anxiety, chronic depression, extreme fatigue due to sleep 
disturbance, depression, and anxiety, occasional panic 
attacks, severe avoidant behaviors consistent with PTSD, and 
markedly impaired social relations.  There were no periods of 
remission, but his VA psychotherapy assisted him with day-to-
day functioning.  He slept in a separate bedroom from his 
wife due to his thrashing about during nightmares.  He 
reported having a stable marriage and one close friend, but 
could only socialize through the telephone or e-mail, because 
the anxiety of going out in public to meet his friend was too 
severe.  He was estranged from 2 of his 7 children, but the 
other relationships were currently all right.  He also 
reported impaired concentration, which prevented him from 
finishing projects around the house that he had started.  

The veteran gave a history of working as a truck driver for 
30 years until worsening PTSD symptoms forced him out of 
work.  Regarding activities and leisure pursuits, he 
currently went fishing alone once in a while, and rarely with 
a son.  He reported being able to control his anger, using 
avoidance as the primary tool.  There was no history of 
suicide attempts.  The examiner stated that the veteran's 
current psychosocial functioning was very poor, with marked 
impairment due to severe PTSD symptoms, especially severe 
anxiety, chronic depression, extreme social avoidance, 
hypervigilance, and the dissociative nature of his chronic 
flashbacks.  He also reported regular paranoia at night which 
required him to check the perimeter of his house for threats.  

Mental status examination showed some impairment of thought 
process, in the dissociative nature of the flashbacks 
consistent with severe PTSD, and the night-time paranoia 
wherein he checked the perimeter of his house for threats, as 
though he was still in Vietnam.  There were no delusions or 
hallucinations.  Interaction with the examiner was very 
guarded and anxious, and the veteran appeared fearful.  The 
veteran reported suicidal thoughts, but no intent or plan.  
With respect to the ability to maintain personal hygiene, he 
managed most activities of daily living, but required his 
wife's assistance when showering, as he became light-headed 
due to COPD with asthma, and often felt weak in the shower.  
He was fully oriented in      3 spheres, and speech was 
normal, but memory appeared impaired, and he reported 
obsessively checking the perimeter of his house after waking 
from a nightmare.  He reported a panic attack at one time 
which resulted in hospitalization.  Mood was depressed and 
anxious, and the examiner opined that these were the 
consequences of his severe and chronic PTSD.  There was no 
impaired impulse control.  He had a marked sleep impairment 
which appeared to be the direct result of the PTSD and severe 
nightmares, and which caused him to be exhausted, depressed, 
and irritable each day.  

The examiner opined that the veteran suffered from severe 
social and industrial impairment due to PTSD, and a GAF score 
of 40 was assigned, reflecting major impairment of global 
functioning in several areas, including inability to work for 
years, avoidance of the public, confinement to the home in 
large part, estranged/ poor family relations, chronic mood 
disturbance, and inability to sleep in the same bed with his 
wife due to his nightmares.  However, the veteran was felt to 
be competent, and able to manage his finances, handle his VA 
benefit payments, and pay his bills prudently.  The examiner 
opined that the veteran's severe PTSD made him unable to 
sustain employment, and severely impaired his quality of 
life.  The prognosis was poor, and a return to work was not 
anticipated.              
      
The Board finds that the symptoms associated with the 
veteran's PTSD on and after 13 May 2005 simply do not meet 
the criteria for at least the next higher             100% 
rating, that is, total occupational and social impairment due 
to certain symptoms; rather, the Board finds that those 
delineated symptoms are not characteristics of the veteran's 
current psychiatric disability.  Specifically, the veteran 
has not been shown to have grossly inappropriate behavior; 
persistent danger of hurting oneself or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of closes relatives 
or one's own occupation or name.
      
The Board also notes that the veteran was assigned a GAF 
score of 40 on 13 May 2005 VA examination.  According to DSM-
IV, GAF scores between 31 and 40 are indicative of some 
impairment in reality testing or communication (e.g. speech 
is at times illogical, obscure, or irrelevant), or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood  (e.g., a depressed 
man avoids friends, neglects family, and is unable to work).  
In this case, the medical evidence of record on 13 May 2005 
shows that the veteran has major impairment in several areas, 
but his marriage was stable, he had relationships with  5 of 
his 7 children, and he had a close friend with whom he 
corresponded by telephone and e-mail.  Regarding activities 
and leisure pursuits, he currently went fishing alone and at 
times with a son, he was able to control his anger, and there 
was no history of suicide attempts, intent, or plan.  With 
respect to the ability to maintain personal hygiene, he 
managed most activities of daily living, but only required 
his wife's assistance when showering due to symptoms of non-
service-connected COPD with asthma, not his PTSD.  Although 
memory was impaired, the veteran was fully oriented in 3 
spheres, and speech was normal.  The veteran gave a history 
of inability to work due to his PTSD, but this history is 
contradicted by the abovementioned January 2002 finding of 
the VA physician who found that the veteran became unable to 
perform his former occupation as a truck driver in September 
2001 due to worsening non-service-connected respiratory 
disease, not PTSD.

Although in March 2002 the SSA found the veteran disabled 
from September 2001, this was primarily due to non-service-
connected COPD, and only secondarily due to PTSD.  Moreover, 
the VA's May 2005 award of a T/R was based on consideration 
of impairment due to significant service-connected physical 
disabilities of residuals of a postoperative left cheek 
laceration and gastroesophageal reflux disease, as well as 
psychiatric disability due to PTSD.

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating pursuant to Fenderson, and that 
the claims for an initial rating in excess of 50% for PTSD 
prior to 13 May 2005, and a rating in excess of 70% for that 
disability on and after 13 May 2005 must be denied.  In 
reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against each claim, 
that doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski,    1 Vet. 
App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 50% for PTSD prior to 13 May 
2005 is denied.            A rating in excess of 70% for PTSD 
on and after 13 May 2005 is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


